DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


an abnormality detected based on dispersion of the difference included in an evaluation region around an edge calculated from a printout image included in the reference image, the difference being calculated from the inspection image including an 15abnormality detected”. 
The claimed limitations appear to be directed to evaluation of the print alignment result that is derived from difference between reference and inspection image. However, the underlined claimed limitations are not clear to what specific dispersion of difference is included to be precisely compared with which specific edge of printout image and how it is included in the reference image. Therefore, the recited limitation do not render the claim definite. The claimed limitations appear to be a run-on statement. Therefore, claims 1, 10, 11 and 12 are rejected. Dependent claims do not remedy the deficiencies of independent claims. Therefore, dependent claims are also rejected similarly. 
Examiner suggests amending claims to render the claims definite by expanding the definitions with proper indentations. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claims 1-9 and 11-12 are interpreted to invoke 35 U.S.C. 112(f). 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specifications [0025], [0026], [0040], [0041], [0047], [0048] discloses the corresponding hardware structures. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US Pub No. 20130148987 A1) in view of Kawabata et al. (US Pub No. 20150221077 A1). 

Regarding Claim 1,
		Arakawa discloses An image inspecting apparatus comprising: (Arakawa, [0006] an inspection apparatus is configured to inspect a printed product by positioning a reading target image obtainable by reading the printed product relative to a reference image and collating the reading target image with the reference image)

a reader that reads an image formed by an image forming apparatus on a recording material and generates an inspection image; (Arakawa, [0006], discloses the inspection apparatus includes a positioning unit configured to perform positioning processing for the reference image and the reading target image with a first precision, and a detection unit configured to detect an image defect candidate area by collating the reading target image with the reference image, which have been positioned by the positioning unit; reading target image is formed of inspection image) and  
5an image processing apparatus that processes the inspection image, wherein the image processing apparatus includes: 

a print alignment portion that aligns a print position of the inspection image with a print position of a reference image used as a reference for a good-item inspection on the image formed on the recording material; (Arakawa, [0066], discloses communication reference image is obtained to be compared and matched with inspection formed image)

an abnormality detector that detects an abnormality in the inspection image based on a difference between 10the reference image and the inspection image after print positions are aligned; (Arakawa, [0109-0113], discloses the collation unit 711 generates a difference image between the reference image and the scanned image.  For example, the difference image can be calculated according to the following formula;  (x, y) represents coordinate values and DIS(*) represents the function that can obtain the distance between pixel values.  In this case, DIS (*) can be the function that can obtain an absolute value of a pixel value difference if two images are both gray scale images, or can be the function that can obtain an absolute value of a gamma correction 
based difference.  Further, DIS(*) can be the function that can obtain a color 
difference if two images are both color images; the collation unit 711 sets the pixel value of each area of the obtained difference image, if it has a pixel value equal to or less than a predetermined threshold, to zero (0) and generates a corrected difference image.  The predetermined threshold is set to a value capable of preventing a pixel having an image quality difference that cannot be absorbed by the image processing to be performed by the image quality difference adjustment unit 707 from being detected as an image 
indicates the magnitude of the difference between the reference image and the 
scanned image in each detected pixel block region (i.e., the area where there is a difference between the reference image and the scanned image); defect is determined between inspection image and reference image difference) and 

a print alignment result evaluator that evaluates a print position alignment result from aligning a print position of the reference image with a print position of the inspection image including an abnormality detected based on dispersion of the difference included in an evaluation region around an edge calculated from a printout image included in the reference image, the difference being calculated from the inspection image including an 15abnormality detected.  (Arakawa, [0004], [0143-0144], discloses it is conventionally known to collate a reading target image read by an imaging unit with a reference image to detect a defective portion (i.e., an image defect portion) in the reading target image.  According to the above-described conventional technique, each reading target image is divided into a plurality of areas.  A part of the areas of the reading target image is first subjectedto a low-precision positioning processing with respect to the reference image and subsequently subjected to a high-precision positioning processing.  The result of the low-precision positioning processing performed in the above-described partial area 
positioning processing result of a partial area to high-precision positioning processing to be performed in other areas; in a case where an edge is present in a neighboring area (i.e., a peripheral area) of the pixel block determined as an image defect candidate, there is the possibility that the pixel block is detected as an image defect candidate due to low-precision positioning accuracy.  Further, if the collation/determination processing is performed on the above-described image defect candidate area through the high-precision positioning processing, there is the possibility of accurately determining that the pixel block is not an image defect; in step S906, the determination unit 712 determines whether the processing target pixel block region is an area to be subjected to the high-precision positioning processing.  More specifically, the determination 
unit 712 determines whether an edge (i.e., a feature point) is present in a peripheral area whose position corresponds to that of a pixel block region of the reference image; the positioning (alignment result) is evaluated between scanned (inspection) and reference image based on quality of defect detected and further new high precision positioning is performed based on abnormality defect quality detected again between reference image and inspection image around the peripheral area (edge)  of pixels including defect) 


		
		Kawabata discloses a print alignment result evaluator that evaluates a print position alignment result from aligning a print position of the reference image with a print position of the inspection image (Kawabata, [0063], [0128], discloses automatically select characteristics of each image and to perform processing of image distortion correction.  It is necessary to correct the read image since irregularity of read speed easily occurs.  However, when the misalignment of the image exceeds a prescribed degree, a mechanism of preventing image matching may be employed; specifically, the first and second image data 31, 32 are precisely image-matched, the image matching processing is continuously performed in two steps as an inner processing of the image matching such that the images are image-matched and corresponds to each other at pixel level.  In the first step, preprocessing is performed to arrange matching environment.  the correction such as thickening adjustment and thinning adjustment, 
and resolution adjustment on the common coordinate axis are performed, together 
with relative image size difference adjustment in the vertical and horizontal directions, removal of relative image distortion, image position correction, image size correction, and image angle correction.  In the second step, image matching of alignment is performed using a variety of known techniques such as characteristic image matching, one point image matching, multipoint image matching, matrix image matching, and misalignment is obtained by evaluating alignment result between inspection and reference image)

 	Accordingly, it would have been obvious to one of ordinary skill in the art to modify Aarakawa with Kawabata to evaluate alignment between inspection and reference image to improve defect detection in quality of print . One would be motivated to modify Aarakawa that discloses comparing inspection and reference image by comparing the difference between pixel values and further high precision inspection if abnormality is detected by teachings of Kawabata that discloses evaluating alignment between images to further detect misalignment in order to accurately improve alignment and detect difference of pixels in order to accurately detect abnormality or defect in inspection image.  (see Abstract, Kawabata). Therefore, it would have been obvious to combine Aarakawa and Kawabata to obtain the invention recited in Claim 1.


Regarding Claim 3, 
		The combination of Aarakawa and Kawabata further discloses wherein, when the amount of the difference dispersion exceeds a specified threshold value, the print alignment result evaluator evaluates an occurrence of misalignment of the inspection image with the reference 25image. (Kawabata, [0063], [0128], discloses However, when the misalignment of the image exceeds a prescribed degree, a mechanism of preventing image matching may be employed.  image matching of alignment is performed using a variety of known techniques such as characteristic image matching, misalignment between inspection and reference image positioning is determined). Additionally, the rationale and motivation to combine the references Aarakawa and Kawabata as applied in claim 1 apply to this claim. 

Regarding Claim 4, 
		The combination of Aarakawa and Kawabata further discloses wherein, when the abnormality detector does not detect an abnormality included in the inspection image, the print alignment result evaluator does not evaluate the print position alignment result.  (Aarakawa, [0121-0123], discloses determination unit 712 plots the image feature quantity of each pixel block in the feature quantity space illustrated in Fig. 12 and determines whether the image feature quantity of each pixel block is included in the OK region or the NG region illustrated in Fig. 12.  More specifically, the determination unit 712 determines whether the image feature quantity of each pixel block is equal to or greater than the boundary value (i.e., the first criterion value) of the first criterion graph (see Fig. 12).  If it is determined that the image feature quantity of the pixel block is equal to or greater than the threshold value illustrated in Fig. 12, the determination unit 712 regards the pixel block as an image defect candidate.  If it is determined that the image feature quantity of the pixel block is less than the threshold value illustrated in Fig. 12, the determination unit 712 does not regard the pixel block as an image defect candidate; as a determination result, if a pixel block region has not been regarded as an image defect candidate, the determination unit 712 sets a pixel value of the pixel block in the corrected difference image to 0.  If the above-described determination processing if the pixel difference between inspection and reference image are less than threshold than the inspection image is determined to not have any defect and therefore, no further steps of print position alignment are performed due to good quality of inspection image). Additionally, the rational and motivation to combine the references Aarakawa and Kawabata as applied in claim 1 apply to this claim. 

Regarding Claim 5, 
		The combination of Aarakawa and Kawabata further discloses 30wherein the print alignment portion aligns a print position of the inspection image with a print position of the reference image, the inspection image being generated by reading a plurality of the recording materials including the same printout image formed based on a document image input to the image forming apparatus.  (Kawabata, [0063], [0128], discloses automatically select characteristics of each image and to perform processing of image distortion correction.  It is necessary to correct the read image since irregularity of read speed easily occurs.  However, when the misalignment of the image exceeds a prescribed degree, a mechanism of preventing image matching may be employed; specifically, the first and second image data 31, 32 are precisely image-matched, the image matching processing is continuously performed in two steps as an inner processing of the image matching such that the images are image-matched and misalignment is obtained by evaluating alignment result between inspection and reference image). Additionally, the rational and motivation to combine the references Aarakawa and Kawabata as applied in claim 1 apply to this claim.


Claims 10, 11 and 12 recite computer program, apparatus and apparatus with apparatus corresponding to the apparatus elements recited in Claim 1. Therefore, the recited elements of the apparatus Claims 10, 11 and 12 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Aarakawa and Kawabata presented in rejection of Claim 1, apply to these claims.

		Furthermore, the combination of Aarakawa and Kawabata further discloses A non-transitory computer-readable recording medium storing a program causing a . 
 
Allowable Subject Matter
Claims 2, 6, 7, 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2: Claim 2 recite limitations – “an evaluation region setup portion that defines a first evaluation-exclusion region that is distant from the edge by a first specified quantity and does not evaluate the print position alignment result; the evaluation region that is distant from the first evaluation-exclusion region, departs from the edge by a second specified quantity larger than 20the first specified quantity, and evaluates the print position alignment result; and a second evaluation-exclusion region that is distant from the second specified quantity and does not evaluate the print position alignment result”, in 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130182002 A1
US 20150356717 A1
US 20160180198 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661